MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Mar 07 2018, 8:02 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                        Curtis T. Hill, Jr.
Jacob P. Wahl                                            Attorney General of Indiana
Ripstra Law Office
Jasper, Indiana                                          Lee M. Stoy, Jr.
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jacob Youngblood,                                        March 7, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A01-1709-CR-2037
        v.                                               Appeal from the Dubois Circuit
                                                         Court
State of Indiana,                                        The Honorable Nathan A.
Appellee-Plaintiff.                                      Verkamp, Judge
                                                         Trial Court Cause No.
                                                         19C01-1610-F4-853



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018            Page 1 of 11
                                         Statement of the Case
[1]   Jacob Youngblood appeals his convictions for two counts of child molesting, as

      Level 4 felonies, and the sentences imposed thereon, following a jury trial.

      Youngblood raises two issues for our review, which we restate as the following

      four issues:


               1.       Whether the State presented sufficient evidence to support
                        his convictions.


               2.       Whether his two convictions violate the continuing crime
                        doctrine.


               3.       Whether the trial court abused its discretion when it
                        sentenced him.


               4.       Whether his aggregate term of six years incarceration is
                        inappropriate under Indiana Appellate Rule 7(B).1


[2]   We affirm.


                                   Facts and Procedural History
[3]   In August of 2016, K.Q., who was twelve-years-old at the time, went to

      Holiday World with her family, which included her seventeen-year-old step-

      brother, Youngblood. The family rented a hotel room in Jasper. While



      1
        In this part of his brief on appeal, Youngblood does not clearly articulate the proper legal standards under
      Indiana Appellate Rule 7(B) for our review of his sentence. Nonetheless, we prefer to resolve issues raised on
      appeal on their merits, and Youngblood’s argument on this issue is a clear attempt to invoke Appellate Rule
      7(B). We address it accordingly.

      Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018             Page 2 of 11
      everyone was asleep in the room, K.Q. woke up to Youngblood touching her

      breast on the inside of her shirt. K.Q. told Youngblood “to go lay back down”

      and that she “was telling mom in the morning.” Tr. Vol. II at 51-52.

      Youngblood responded, “please don’t tell on me.” Id. at 52. K.Q. was “really

      scared” and “afraid to get up” because Youngblood had several “knives” that

      he carried around. Id. But Youngblood stopped touching her, and K.Q. “went

      back to sleep.” Id.


[4]   Some time thereafter that same night, K.Q. “woke up a second time” to

      Youngblood’s “hand . . . in my pants touching me in my private part where I

      pee at.” Id. at 53. K.Q. also saw that Youngblood was “laying on the ground”

      and that “the side of his arm [was] going up and down.” Id. K.Q. again told

      Youngblood to “go lay down” and that she was “going to tell mom.” Id. at 54.

      K.Q. “was so scared” that she “urinated in the chair.”


[5]   The next morning, K.Q. told her mother what had happened the night before.

      K.Q.’s brother and aunt both observed a wet spot where K.Q. had slept the

      night before. Urinating in her sleep was “not something” K.Q. did. Id. at 96.


[6]   K.Q.’s family contacted authorities and, on October 4, the State charged

      Youngblood with child molesting, as a Level 4 felony; child molesting, as a

      Level 4 felony; and sexual battery, as a Level 6 felony. K.Q., her mother, and

      her aunt each testified at Youngblood’s ensuing jury trial. The jury found

      Youngblood guilty of the two Level 4 felony offenses. After a sentencing




      Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 3 of 11
      hearing, the trial court ordered Youngblood to serve six years for each offense,

      which the court ordered to be served concurrently. This appeal ensued.


                                     Discussion and Decision
                                Issue One: Sufficiency of the Evidence

[7]   On appeal, Youngblood first asserts that K.Q.’s testimony, standing alone, was

      not sufficient evidence to support both of Youngblood’s two convictions. For

      sufficiency challenges, we neither reweigh evidence nor judge witness

      credibility. Gibson v. State, 51 N.E.3d 204, 210 (Ind. 2016). We consider only

      the evidence most favorable to the judgment together with all reasonable

      inferences that may be drawn from the evidence. Id. We will affirm the

      judgment if it is supported by substantial evidence, even if the evidence is

      conflicting. Id.


[8]   Although Youngblood acknowledges the well-settled rule that “[c]onvictions

      for child molesting may rest upon the uncorroborated testimony of the victim,”

      Barger v. State, 587 N.E.2d 1304, 1308 (Ind. 1992), he nonetheless asserts that

      K.Q.’s testimony, without more, cannot be the basis for his convictions. We

      reject Youngblood’s argument. The jury was free to credit K.Q. and give her

      testimony—which plainly establishes a factual basis for his two convictions—

      controlling weight, and we will not reconsider the jury’s assessments. Further,

      K.Q.’s testimony was not uncorroborated; K.Q.’s mother and aunt each

      testified and corroborated at least portions of K.Q.’s testimony. We hold that

      the State presented sufficient evidence to support Youngblood’s convictions.


      Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 4 of 11
                               Issue Two: Continuing Crime Doctrine

[9]   Youngblood also asserts that his two convictions, one for touching K.Q.’s

      breasts while she slept and the other for touching her vagina at a later time that

      same night, violate the continuing crime doctrine. As we have explained:


              “The continuing crime doctrine essentially provides that actions
              that are sufficient in themselves to constitute separate criminal
              offenses may be so compressed in terms of time, place, singleness
              of purpose, and continuity of action as to constitute a single
              transaction.” Riehle v. State, 823 N.E.2d 287, 296 (Ind. Ct. App.
              2005), trans. denied. “[T]he continuing crime doctrine reflects a
              category of Indiana’s prohibition against double jeopardy.”
              Walker v. State, 932 N.E.2d 733, 736 (Ind. Ct. App. 2010). As we
              have explained:


                      The statutory elements and actual evidence tests [of
                      double jeopardy, as described in Richardson v. State,
                      717 N.E.2d 32 (Ind. 1999),] are designed to assist
                      courts in determining whether two separate[ly]
                      chargeable crimes amount to the “same offense” for
                      double jeopardy purposes. The continuous crime
                      doctrine does not seek to reconcile the double
                      jeopardy implications of two distinct[,] chargeable
                      crimes; rather, it defines those instances where a
                      defendant’s conduct amounts only to a single[,]
                      chargeable crime. In doing so, the continuous
                      crime doctrine prevents the state from charging a
                      defendant twice for the same continuous offense.


              Boyd v. State, 766 N.E.2d 396, 400 (Ind.Ct.App.2002) (emphasis
              original). That is, “while Indiana’s double jeopardy clause
              prohibits convicting a defendant of two or more distinct[,]
              chargeable crimes when they constitute the ‘same offense’ . . . , it


      Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 5 of 11
               also prohibits” charging a defendant “multiple times for the same
               continuous offense.” Walker, 932 N.E.2d at 736-37.


       Chavez v. State, 988 N.E.2d 1226, 1228 (Ind. Ct. App. 2013) (alterations and

       omissions original to Chavez), trans. denied. Further, although Youngblood did

       not object on these grounds in the trial court, the issue is not waived because, as

       a category of Indiana’s prohibition against double jeopardy, a violation, if

       shown, would constitute fundamental error. Id. at 1228-29.


[10]   According to Youngblood, his touching of K.Q.’s breasts and his touching of

       her vagina were “so compressed in terms of time, place, singleness of purpose,

       and continuity of action” that they amounted to one act. See id. at 1228. In

       particular, Youngblood claims that K.Q.’s testimony “does not differentiate

       between her body parts[] or establish a time line during which the two

       molestations happened.” Appellant’s Br. at 15.


[11]   Youngblood is incorrect. K.Q. unambiguously testified that she woke up to

       Youngblood touching her breasts, told him to stop, fell back asleep, and,

       sometime thereafter that same night, woke up to Youngblood touching her

       vagina. K.Q.’s testimony demonstrates a clear cessation of one act and, at a

       subsequent time, the commencement of a second act. His two convictions do

       not violate the continuing crime doctrine. See, e.g., Chavez, 988 N.E.2d at 1229-

       30. We affirm Youngblood’s convictions.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 6 of 11
                                   Issue Three: Sentencing Discretion

[12]   Youngblood next argues that the trial court abused its discretion when it

       sentenced him because the trial court did not state what factors it relied upon

       when it determined his sentence. Youngblood further asserts that the trial court

       abused its discretion when it did not find mitigating factors that, according to

       Youngblood, are clearly supported by the record.


[13]   As our Supreme Court has explained:


               sentencing decisions rest within the sound discretion of the trial
               court and are reviewed on appeal only for an abuse of discretion.
               . . . So long as the sentence is within the statutory range, it is
               subject to review only for abuse of discretion. . . . An abuse of
               discretion occurs if the decision is clearly against the logic and
               effect of the facts and circumstances before the court, or the
               reasonable, probable, and actual deductions to be drawn
               therefrom.


               One way in which a trial court may abuse its discretion is failing
               to enter a sentencing statement at all. Other examples include
               entering a sentencing statement that explains reasons for
               imposing a sentence—including a finding of aggravating and
               mitigating factors if any—but the record does not support the
               reasons, or the sentencing statement omits reasons that are
               clearly supported by the record and advanced for consideration,
               or the reasons given are improper as a matter of law. Under
               those circumstances, remand for resentencing may be the
               appropriate remedy if we cannot say with confidence that the
               trial court would have imposed the same sentence had it properly
               considered reasons that enjoy support in the record.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 7 of 11
               Because the trial court no longer has any obligation to “weigh”
               aggravating and mitigating factors against each other when
               imposing a sentence, . . . a trial court can not now be said to have
               abused its discretion in failing to “properly weigh” such factors.
               And this is so because once the trial court has entered a
               sentencing statement, which may or may not include the
               existence of aggravating and mitigating factors, it may then
               “impose any sentence that is . . . authorized by statute; and . . .
               permissible under the Constitution of the State of Indiana.” I.C.
               § 35-38-1-7.1(d).


       Anglemyer v. State, 868 N.E.2d 482, 490-91 (Ind. 2007) (some citations and

       quotation marks omitted).


[14]   The trial court did not abuse its discretion when it did not identify or rely on

       aggravating or mitigating factors. The trial court imposed the advisory sentence

       of six years for each of Youngblood’s convictions, and the court ordered those

       sentences to be served concurrently. See I.C. § 35-50-2-5.5. The trial court has

       no obligation to explain its imposition of an advisory sentence—as a matter of

       law, “the advisory sentence is the starting point the Legislature has selected as

       an appropriate sentence for the crime committed.” Anglemyer, 868 N.E.2d at

       494; see also I.C. § 35-38-1-1.3.


[15]   Neither did the trial court abuse its discretion when it declined to accept

       Youngblood’s proposed mitigating circumstances. While Youngblood

       reiterates his proposed mitigating circumstances on appeal, his argument on

       appeal does not claim, let alone demonstrate, that any of his proffered

       mitigators were significant or clearly supported by the record. Anglemyer, 868


       Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 8 of 11
       N.E.2d at 493 (requiring the defendant to show on appeal that his proposed

       mitigators were both significant and clearly supported to demonstrate that the

       trial court abused its discretion in omitting them); see Ind. Appellate Rule

       46(A)(8)(a) (requiring an appellant to support his arguments with cogent

       reasoning). As such, we cannot say that the trial court’s imposition of the

       advisory sentences was an abuse of the court’s discretion.


                                     Issue Four: Appellate Rule 7(B)

[16]   Finally, Youngblood asserts that his six-year aggregate term is inappropriate in

       light of the nature of the offenses and his character. Indiana Appellate Rule

       7(B) provides that “[t]he Court may revise a sentence authorized by statute if,

       after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” As the Indiana Supreme Court has explained, the “principal

       role of appellate review” under Rule 7(B) “should be to attempt to leaven the

       outliers” and not to “achieve a perceived ‘correct’ result in each case.” Cardwell

       v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). The defendant has the burden to

       persuade us that his sentence is inappropriate. Anglemyer, 868 N.E.2d at 494.


[17]   Youngblood asserts that his sentence is inappropriate in light of the nature of

       the offenses because the trial court did not enter a sentencing statement. He

       asserts that his sentence is inappropriate in light of his character because he has

       no prior adult criminal record, he might respond well to probation or a short

       term of incarceration, he grew up with little parental involvement, he


       Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 9 of 11
       voluntarily agreed to a waiver from the juvenile court to adult court, and he has

       a history of mental illnesses.


[18]   We cannot say that Youngblood’s aggregate six-year term is inappropriate in

       light of the nature of the offenses. Youngblood physically molested his then-

       twelve-year-old step-sister twice in a single night, progressing from touching her

       breasts to later—and having already been caught touching her breasts—to her

       vagina, and while he was touching her vagina he was simultaneously moving

       his arm “up and down.” Tr. Vol. II at 53. Further, K.Q. was so afraid of

       Youngblood, who carried knives around with him, that she urinated where she

       was sleeping after the second incident.


[19]   Neither is his sentence inappropriate in light of his character. While

       Youngblood asserts that he has no prior adjudications or convictions against

       him, the presentence investigation report states that he had been placed in the

       custody of Kentucky’s Department of Juvenile Justice for three years, the

       maximum time allowed by Kentucky law, on two counts of sexual abuse of a

       victim under twelve years of age. He also has a prior Kentucky adjudication for

       possession of marijuana. And, during the instant sentencing hearing, an

       investigating officer testified that Youngblood had kept a swimsuit belonging to

       K.Q. as a “trophy,” and that Youngblood had not only not taken responsibility

       for his actions but had demonstrated behavior that suggested “[j]ust the

       opposite.” Tr. Vol. III at 52-53. Youngblood’s aggregate term of six years is

       not inappropriate in light of the nature of the offenses and his character. We

       affirm his sentence.

       Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 10 of 11
[20]   Affirmed.


       Mathias, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A01-1709-CR-2037 | March 7, 2018   Page 11 of 11